 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STRIKE 3 HOLDINGS, LLC,                           No. 2:18-cv-01667-MCE-CKD
12                       Plaintiff,
13           v.                                         ORDER
14    JOHN DOE subscriber assigned IP address
      162.225.207.215.
15
                         Defendant.
16

17

18          On September 3, 2018, the court granted plaintiff’s ex parte application to serve a third-

19   party subpoena on defendant’s internet service provider, subject to certain limitations and

20   conditions. (ECF No. 7.) After learning defendant’s true identity, plaintiff was to serve that

21   person or entity a copy of the court’s order. (Id. at 5.) Within 45 days, plaintiff was to notify the

22   court that service had been so completed, and whether defendant agreed to attend an informal

23   chambers conference before Magistrate Judge Gregory G. Hollows. (Id.) Plaintiff failed to file

24   any such notice with the court.

25          On November 9, 2018, the court issued an order to show cause in writing why the court

26   should not impose sanctions, pursuant to Eastern District Local Rule 110 based upon plaintiff’s

27   failure to follow the court’s previous order. (ECF No. 9.)

28   ////
                                                        1
 1          On November 21, 2018, plaintiff responded that “due to a calendaring error, Plaintiff

 2   failed to file its status report or request an extension regarding same. Plaintiff sincerely

 3   apologizes to the Court for its error and any inconvenience it caused. Plaintiff assures Your

 4   Honor that it takes Court deadlines seriously and that it will set additional measures in place to

 5   ensure that all deadlines are appropriately calendared.” (ECF No. 10 at 2.) Simultaneously,

 6   plaintiff submitted a notice of voluntary dismissal and this case has been closed. (ECF Nos. 11,

 7   12.)

 8          The court has determined that sanctions are not appropriate at this time. However, as

 9   plaintiff has numerous related matters pending before the court, plaintiff is cautioned to carefully

10   calendar deadlines and follow all future court orders.

11          Accordingly, IT IS HEREBY ORDERED that the court’s order to show cause (ECF No.

12   9) is DISCHARGED.

13   Dated: December 5, 2018
                                                       _____________________________________
14
                                                       CAROLYN K. DELANEY
15                                                     UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
